QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


AMENDMENT AND RESTATEMENT OF
ALLIANT TECHSYSTEMS INC. INCOME SECURITY PLAN

    The Alliant Techsystems Inc. Income Security Plan previously was adopted to
provide income security to certain designated individuals or groups of
individuals of Alliant Techsystems Inc. and its Subsidiaries. The Board of
Directors determined that it was in the best interests of the Company and its
stockholders to secure the continued services, dedication and objectivity of its
management in light of the potential occurrence of changes of control of the
Company, without concern as to whether such individuals might be hindered or
distracted by personal uncertainties and risks created by any such potential
change of control. In adopting the Plan, the Board of Directors also recognized
and anticipated that differing, or enhanced, severance arrangements or benefits
may be in the Company's interest for particular employees, or in particular
circumstances not then present or anticipated. Adoption of the Plan was not
intended to address all conceivable situations in which providing such benefits
would be in the Company's interest and therefore, was not intended to preclude
such other arrangements. The Board of Directors now has determined that it is in
the best interests of the Company and its stockholders, in order to carry out
the purposes of the Plan, to amend and restate the Plan as set forth below to
address current circumstances.

    The Plan shall be administered by the Personnel and Compensation Committee
of the Company's Board of Directors, with the approval, as to matters involving
any publicly traded Subsidiary of the Company, of the compensation committee of
such publicly-traded Subsidiary.

    1.  Definitions.  

    (a) "Annual Base Salary" shall mean Participant's annual, regular rate of
cash compensation excluding all other elements of compensation such as, without
limitation, incentive or other bonus awards, perquisites, stock options or stock
awards, and retirement and welfare benefits.

    (b) "Annual Incentive Award" shall mean the greater of (i) a Participant's
target annual cash incentive bonus award for the Company's fiscal year in which
the Change of Control occurs (or if no such award was determined prior to the
Change of Control Date, the Participant's target annual cash incentive bonus
award for the Company's immediately preceding fiscal year) and (ii) the average
of the Participant's actual annual cash incentive bonus payments for the last
three (3) full fiscal years prior to the Change of Control (or such shorter
period that the Participant was employed by the Company prior to the Change of
Control).

    (c) The "Board" shall mean the Board of Directors of the Company.

    (d) "Cause" shall mean:

    (1) a Participant's conviction of a felony (or guilty or nolo contendere
plea in connection therewith) involving an actual sentence of incarceration for
a period of at least three (3) months, provided that such felony relates to the
Company's business or any activities engaged in by the Participant while on
Company premises or while engaged in activities related to the Company's
business; or

    (2) a determination by the Board that a Participant has committed a material
breach of the duties and responsibilities of the Participant as an officer or
employee of the Company, which breach is (i) demonstrably willful and
deliberate, or committed in bad faith or without reasonable belief that the
activity undertaken by the Participant is in the best interests of the Company
and (ii) if subject to cure, not remedied within thirty (30) days after receipt
of written notice from the Company specifying such breach.

32

--------------------------------------------------------------------------------

    (e) "Change of Control" shall mean:

    (1) the acquisition by any "person" or group of persons (a "Person"), as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended and the regulations thereunder (the "Exchange Act") (other
than the Company or a Subsidiary or any Company employee benefit plan (including
its trustee)) of "beneficial ownership" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company
representing, directly or indirectly, more than forty percent (40%) of the total
number of shares of the Company's then outstanding Voting Securities;

    (2) consummation of a reorganization, merger or consolidation of the
Company, or the sale or other disposition of all or substantially all of the
Company's assets (a "Business Combination"), in each case, unless, following
such Business Combination, the individuals and entities who were the beneficial
owners of the total number of shares of the Company's outstanding Voting
Securities immediately prior to both (x) such Business Combination, and (y) any
Change Event occurring within twelve (12) months prior to such Business
Combination, beneficially own, directly or indirectly, more than sixty percent
(60%) of the total number of shares of the outstanding Voting Securities of the
resulting corporation, or the acquiring corporation, as the case may be,
immediately following such Business Combination (including, without limitation,
the outstanding Voting Securities of any corporation which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the total number of shares of the Company's outstanding Voting Securities;

    (3) the individuals who, as of the date this amendment and restatement of
the Plan is adopted by the Board, are members of the Board (the "Incumbent
Board"), cease for any reason to constitute at least a majority of the Board;
provided, however, that if the nomination for election of any new director was
approved by a vote of a majority of the Incumbent Board, such new director
shall, for the purposes of this definition, be considered a member of the
Incumbent Board;

    (4) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

    (5) any other circumstances (whether or not following a "Change Event")
which the Board determines to be a Change of Control for purposes of this Plan
after giving due consideration to the nature of the circumstances then presented
and the purposes of this Plan. Any determination made under this subsection
(e)(5) shall be irrevocable except by vote of a majority of the members of the
Board who voted in favor of making such determination.

For purposes of this subsection (e), a "Change of Control" shall not result from
any transaction precipitated by the Company's insolvency, appointment of a
conservator, or determination by a regulatory agency that the Company is
insolvent.

    (f)  "Change of Control Date" shall mean the first date on which a Change of
Control occurs.

    (g) "Change Event" shall mean:

    (1) the acquisition after the date this Plan originally was adopted by the
Board, by any Person (other than the Company or a Subsidiary, or any Company
employee benefit plan (including its trustee)) of "beneficial ownership" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company directly or indirectly representing fifteen percent
(15%) or more of the total number of shares of the Company's then outstanding
Voting Securities (excluding the sale or issuance of such securities directly by
the Company, or where the

33

--------------------------------------------------------------------------------

acquisition of such securities is made by such Person from five (5) or fewer
stockholders in a transaction or transactions approved in advance by the Board);
or

    (2) the public announcement by any Person of an intention to acquire the
Company through a tender offer, exchange offer, or other unsolicited proposal.

    (h) "Committee" shall mean the Personnel and Compensation Committee of the
Board.

    (i)  "Company" shall mean Alliant Techsystems Inc. and its successors and
assigns.

    (j)  "Date of Termination" shall mean the date on which a Participant's
employment with the Company or a Subsidiary terminates, including by reason of a
Qualifying Termination.

    (k) "Disability" means, with respect to a Participant, a determination by
the Board that such Participant has become disabled within the meaning of the
Company's long term disability plan as in effect immediately prior to the Change
of Control Date.

    (l)  "Executive Life Insurance" shall mean any life insurance policy
insuring the life of a Participant which is in force as of any Change of Control
Date, including policies with accumulated cash value.

    (m) "Participant" shall mean an individual designated from time to time by
the Committee as being entitled to the benefits provided under the Plan. The
Committee may designate a group of individuals as Participants. The Committee
may remove an individual as a Participant. Unless otherwise determined by the
Committee, a Participant shall cease to be covered by the Plan automatically if
such Participant ceases to be within a designated Participant group, provided
that such change of status occurs prior to a Change of Control. Attached as
Exhibit A is a list of the Participants as of the date this Plan is adopted by
the Board.

    (n) "Performance Cash Award" shall mean any grant, award or issuance of a
cash incentive award (other than an annual cash incentive bonus award), which is
intended to represent performance over a period longer than one fiscal year of
the Company. Performance Cash Awards shall include, but are not limited to,
grants under the Company's Cash Value Added Incentive Program.

    (o) "Performance Shares" shall mean any grant, award or issuance of
performance shares, which if earned, would result in the Participant receiving
the Company's securities, whether under plans now existing or hereafter adopted.

    (p) "Plan" shall mean the Alliant Techsystems Inc. Income Security Plan, as
amended from time to time.

    (q) "Qualifying Termination" shall mean any of the following:

    (1) A termination of a Participant's employment by action of the Company or
a Subsidiary, as applicable, within three (3) years after a Change of Control
Date, for any reason other than a termination for Cause or on account of the
Participant's Disability;

    (2) A termination of employment by written election of a Participant,
delivered within three (3) years after a Change of Control Date, for one or more
of the following reasons specified by the Participant:

     (i) Change of Compensation.  A reduction by the Company or a Subsidiary, as
applicable, in the Participant's Annual Base Salary, Annual Incentive Award or
the aggregate dollar value of the Participant's Stock Award or Performance Cash
Award (determined in accordance with the Company's policies and procedures based
on the Participant's Annual Base Salary and award parameters in effect
immediately prior to the Change of Control Date for the fiscal year in which the
Change of Control occurs), below the rate or value thereof in effect immediately
prior to such Change of Control, or the failure by the Company and such
Subsidiary to continue the Participant's eligibility in any Welfare Benefits or
Retirement Plans

34

--------------------------------------------------------------------------------

in which the Participant was participating immediately prior to such Change of
Control unless such Welfare Benefits or Retirement Plans are terminated by the
Company in their entirety, and the elimination of eligibility affects all exempt
employees, or the Participant is permitted to participate in other plans
providing the Participant with materially comparable Welfare Benefits and in
materially comparable Retirement Plans; or

    (ii) Change of Location.  The Company or a Subsidiary, as applicable,
requiring the Participant to be based anywhere other than the Participant's work
location immediately prior to the Change of Control Date, as it may be changed
thereafter with the Participant's consent, or a location within fifty (50) miles
from such location; unless such relocation is agreed to in writing by both the
Company and the Participant, or is permitted by the terms of the Participant's
employment agreement with the Company; or

    (iii) Change of Position.  The assignment to the Participant of any duties
inconsistent in any respect with the Participant's position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Participant; or

    (iv) No Assumption by Successor.  The failure by the Company or a
Subsidiary, as applicable, to obtain the assumption of this Plan from a
successor in accordance with subsection 11(c) below.

Notwithstanding the foregoing provisions of this subsection (q)(2), in the case
of any such termination of employment by the Participant pursuant to paragraphs
(i), (ii) or (iii) above, such termination shall not be deemed to be a
Qualifying Termination unless the Company receives written notice of such
Participant's claim of a Qualifying Termination within sixty (60) days after the
occurrence of the events constituting the Participant's reason for such
termination and the Company or Subsidiary does not within thirty (30) days after
receipt of such notice cure the stated reason therefor; or

    (3) A termination of a Participant's employment by the Company or a
Subsidiary within twelve (12) months after a Change Event if the Participant can
demonstrate that such termination or reason for termination (i) was at the
specific request of a third party with which the Company or the Subsidiary had
entered into negotiations or an agreement with regard to a subsequent Change of
Control; or (ii) otherwise occurred in connection with, or in anticipation of,
such Change of Control.

In the event that upon a Change of Control the Company ceases to be a
publicly-traded corporation, such event will not, in and of itself constitute a
reason for a Qualifying Termination under paragraph (2) above unless one of the
reasons set forth in paragraphs (i), (ii) or (iii) above also occurs. For
purposes of this Plan, a termination of a Participant's employment on account of
the Participant's death, Disability or Retirement shall not constitute a
Qualifying Termination.

    (r) "Retirement" shall mean the voluntary retirement of a Participant
pursuant to the terms of a Retirement Plan.

    (s) "Retirement Plan" shall mean any retirement plan of the Company (or any
relevant Subsidiary) referenced in subsection 4(a)(3) or (4) below, including,
but not limited to, the Pension Plan, the Thrift Plan, and the SERP.

    (t)  "Stock Award" shall mean any grant, award or issuance of a stock
option, restricted stock, Performance Share or similar compensatory device,
which, if earned, would either result in the Participant receiving the Company's
securities, or the opportunity to purchase the Company's securities,

35

--------------------------------------------------------------------------------

or which would pay a cash amount based upon the value of the Company's
securities, whether under plans now existing or hereafter adopted, or which are
otherwise granted to a Participant.

    (u) "Subsidiary" or "Subsidiaries" shall mean (i) any person or persons that
is or are directly or indirectly controlled by the Company or (ii) any other
person or persons in which the Company has a significant equity interest, as
determined by the Board.

    (v) "Voting Securities" shall mean any shares of the capital stock or other
securities of the Company that are generally entitled to vote in elections for
members of the Board.

    (w) "Welfare Benefits" shall mean coverage and benefits provided to a
Participant under the Company's then applicable health, disability or life
insurance programs generally applicable to employees of status comparable to the
Participant.

    2.  Obligations of Company Upon Change Event.  

    Upon the occurrence of a Change Event, the Board shall be prohibited from
making any subsequent amendments to the Plan in its then current form unless
such amendment does not adversely affect then eligible Participants with respect
to any Change of Control occurring within one (1) year after such Change Event,
provided, however, that notwithstanding the occurrence of a Change Event,
subject to the provisions of Section 1(q)(3), the Company and any Subsidiary, as
applicable, shall remain free in all respects to terminate a Participant, modify
a Participant's terms of employment, change or remove a Participant from
corporate offices, or otherwise take actions which would affect a Participant's
compensation or benefits, whether or not an employee is or remains a Participant
under the Plan, subject only to that Participant's individual employment
agreement, if any. The occurrence of a Change Event shall not obligate the
Company to pay any benefits pursuant to Section 4.

    3.  Trust Funding.  

    At times, in amounts and on terms determined by the Committee, but in no
event later than the Change of Control Date (the "Required Funding Date"), the
Company shall establish a trust fund (the "Trust"), of which eligible
Participants shall be the beneficiaries, to secure the Change of Control
severance payments and benefits to be provided in the manner described in
Sections 4(a) and 8. The Trust shall be funded in cash or letter of credit by
the Company not later than the Required Funding Date, or an earlier date if
authorized by the Committee. Interest earned on amounts deposited by the Company
into the Trust shall be due to the Company, and any surplus incurred shall be
retained by the Company. In the event that a Participant becomes eligible for
benefits pursuant to Section 4, that Participant shall be subject to current
taxation on the full amount held in the Trust for that Participant's benefit,
and the Company will directly pay such taxes due from the Trust.

    4.  Obligations of Company Upon Qualifying Termination.  

    In the event of a Qualifying Termination, then

    (a) The Company shall pay to a Participant in a lump sum in cash within
thirty (30) days after the Participant's Date of Termination the aggregate of
the following amounts:

    (1) the sum of (A) the Participant's Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (B) the greater of (x) the
Participant's Annual Incentive Award for the full fiscal year in which the Date
of Termination occurs and (y) the Participant's annual cash incentive award for
the full fiscal year in which the Date of Termination occurs, determined based
on actual individual and corporate performance through the Date of Termination,
(C) any compensation previously deferred by the Participant (together with any
accrued interest or earnings thereon) and any accrued vacation pay, in each case
to the extent not theretofore paid and (D) an amount in lieu of and equal to the
actuarial equivalent of the Participant's actual benefit, if any, under any
excess or supplemental retirement plan in which the Participant participates
(the

36

--------------------------------------------------------------------------------

"SERP") as of the Date of Termination, not including any amounts determined
under subsection 4(a)(3) or (4) below;

    (2) the amount equal to the product of (A) three (3) and (B) the sum of
(x) the Participant's Annual Base Salary, (y) the Annual Incentive Award and
(z) the greater of (I) the Participant's target award of Performance Shares and
target Performance Cash Award for the Company's fiscal year in which the Change
of Control occurs (or if no such awards were determined prior to the Change of
Control Date, the Participant's target award of Performance Shares and target
Performance Cash Award for the Company's immediately preceding fiscal year); and
(II) the average of the Participant's actual dollar value of Performance Share
and Performance Cash Award payouts for the last three (3) full fiscal years
prior to the Change of Control (or for such shorter period that the Participant
was employed by the Company prior to the Change of Control); and

    (3) an amount equal to the excess of (A) the actuarial equivalent of the
benefit under the Company's qualified defined benefit retirement plan (the
"Pension Plan") (utilizing actuarial assumptions no less favorable to the
Participant than those in effect under the Pension Plan immediately prior to the
Change of Control Date), and the SERP which the Participant would receive if the
Participant's employment continued for three (3) years after the Date of
Termination (with respect to both the Participant's age and years of service)
assuming for this purpose that all accrued benefits are fully vested, and,
assuming that the Participant's compensation in each of the three (3) years is
as in effect immediately prior to a Change of Control, over (B) the actuarial
equivalent of the Participant's actual benefit (paid or payable), if any, under
the Pension Plan and the SERP as of the Date of Termination; and

    (4) an amount equal to the additional Company matching contributions that
would have been made on the Participant's behalf in the Company's defined
contribution retirement plan or any successor plan (the "Thrift Plan") (assuming
continued participation on the same basis as immediately prior to the Change of
Control Date), plus the additional amount of any benefit the Participant would
have accrued under the SERP as a result of contribution limitations in the
Thrift Plan, which the Participant would receive if the Participant's employment
continued for three (3) years after the Date of Termination, assuming for this
purpose that the Participant's compensation in each of the three (3) years is as
in effect immediately prior to a Change of Control and that the Company's
matching contributions are determined pursuant to the applicable provisions of
the Thrift Plan and the SERP, as in effect during the twelve (12)-month period
immediately prior to the Change of Control Date.

    (b) For three (3) years after a Participant's Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Participant
and/or Participant's family at least equal to those which would have been
provided to them in accordance with the plans, programs, practices and policies
providing Welfare Benefits if the Participant's employment had not been
terminated or, if more favorable to the Participant, as in effect generally at
any time thereafter with respect to other employees of the Company of a status
comparable to the Participant and their families; provided, however, that if the
Participant meets the requirements for current coverage under another
employer-provided plan providing such benefits, the medical and other welfare
benefits described herein shall be secondary to those provided under such other
plan during such applicable period of eligibility. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Participant
for retiree benefits pursuant to such plans, practices, programs and policies,
the Participant shall be considered to have remained employed until three
(3) years after the Date of Termination and to have retired on the last day of
such period.

37

--------------------------------------------------------------------------------

    (c) For three (3) years after a Participant's Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide to the Participant
and/or the Participant's family fringe benefits (including perquisites) at least
equal to those which would have been provided to them in accordance with the
fringe benefit plans, programs, practices and policies if the Participant's
employment had not been terminated or, if more favorable to the Participant, as
in effect generally at any time thereafter with respect to other employees of
the Company of a status comparable to the Participant and their families.

    (d) Any Executive Life Insurance programs in force on the life of a
Participant as of the Change of Control Date shall be continued in force for a
period of three (3) years after the Participant's Date of Termination;
thereafter the policy, including the cash value thereof, shall be transferred to
the Participant with a lump sum cash payment sufficient to pay actual taxes due
on account of such transfer.

    (e) The Company shall, at its own expense as incurred, provide a Participant
with outplacement services, the scope and provider of which shall be selected by
the Participant in the Participant's sole discretion, provided that the
aggregate cost of such services shall not exceed $50,000.

    5.  Treatment of Stock Awards and Performance Cash Awards.  

    (a) If, as a result of a Change of Control, the Company's Common Stock
ceases to be listed for trading on the New York Stock Exchange, American Stock
Exchange or the National Market List of the National Association of Securities
Dealers, Inc., Automated Quotation System (a "Trading System"), any Stock Award
or Performance Cash Award that is unvested at the Change of Control Date shall
continue to vest according to the terms and conditions of such award; provided
that such award is replaced with an award for voting securities of the resulting
corporation, or the acquiring corporation, as the case may be (including without
limitation, the outstanding voting securities of any corporation which as a
result of the Change of Control owns the Company or all or substantially all of
the Company's assets either directly or through one or more subsidiaries) (the
"Surviving Company") which are traded on a Trading System (a "Replacement
Award"), which Replacement Award, (i) in the case of options, shall consist of
options with the number of options and exercise price determined in a manner
consistent with Section 424(a) of the Internal Revenue Code of 1986, as amended,
with vesting continuing in the same manner as the replaced award; (ii) in the
case of Performance Shares or a Performance Cash Award, shall consist of
restricted stock with a value (determined using the Surviving Company's stock
price as of the Change of Control Date) equal to the value of the Performance
Shares and Performance Cash Award (determined assuming attainment of target
performance or actual performance achieved as of the Change of Control Date, or
the average of a Participant's actual dollar value of Performance Share or
Performance Cash Award payouts for the last three (3) full fiscal years prior to
the Change of Control (or for such shorter period that the Participant was
employed by the Company prior to the Change of Control), whichever is greatest),
with any restrictions on such restricted shares lapsing at the end of the
measuring period over which performance for the replaced Performance Shares or
Performance Cash Award was to be measured prior to the granting of the
Replacement Award; and (iii) in the case of restricted stock or similar such
grant, shall consist of restricted stock with a value (determined using the
Surviving Company's stock price as of the Change of Control Date) equal to the
value of the replaced restricted stock (determined using the Company's stock
price as of the Change of Control Date), with any restrictions on such
Replacement Award lapsing at the same time and manner as the replaced award;
provided, however, that in the event of a Qualifying Termination, any unvested
Replacement Award shall immediately vest, and in the case of options, shall be
exercisable for the lesser of the normal expiration period or three (3) years
after the Date of Termination; and provided further that the Participant, with
respect to a Replacement Award, shall have the right to sell, and the Company
shall have the obligation to purchase (unless the existence of such right and
obligation would cause a transaction occurring in connection with the Change in
Control to be ineligible for pooling of interests accounting treatment that
would, but for the right and

38

--------------------------------------------------------------------------------

obligation, be eligible for such accounting treatment), any securities received
from the exercise of options or the vesting of restricted stock at a price equal
to the Surviving Company's stock price as of the Change of Control Date, which
right and obligation shall continue for a period of thirty (30) days following
the later of (i) the exercise of such options or the vesting of such restricted
stock or (ii) the first day following such exercise or vesting in which the
Participant is not restricted by federal or state securities laws from selling
such securities. If Stock Awards or Performance Cash Awards that are unvested at
the time of the Change of Control are not replaced with Replacement Awards, such
awards shall thereupon immediately vest and, in the case of Performance Shares
or Performance Cash Awards, shall vest based upon deemed attainment of target
performance or actual performance achieved, or the average of a Participant's
actual dollar value of Performance Share or Performance Cash Award payouts for
the last three (3) full fiscal years prior to the Change of Control (or for such
shorter period that the Participant was employed by the Company prior to the
Change of Control), whichever is greatest.

    (b) If, as a result of a Change of Control, the Company's Common Stock
continues to be listed for trading on the New York Stock Exchange, American
Stock Exchange or the National Market List of the National Association of
Securities Dealers, Inc., Automated Quotation System (a "Trading System"), any
unvested Stock Award or Performance Cash Award shall continue to vest according
to the terms and conditions of such award; provided however, that, in the event
of a Qualifying Termination, any Stock Award or Performance Cash Award that is
unvested at the time of the Change of Control shall thereupon immediately vest
and (i) in the case of options, shall be exercisable for the lesser of the
normal expiration period or three (3) years after the Date of Termination and
(ii) in the case of Performance Shares or a Performance Cash Award, shall vest
as of the Date of Termination based upon deemed attainment of target performance
or actual performance achieved, or the average of a Participant's actual dollar
value of Performance Share or Performance Cash Award payouts for the last three
(3) full fiscal years prior to the Change of Control (or for such shorter period
that the Participant was employed by the Company prior to the Change of
Control), whichever is greatest; and provided further that the Participant, with
respect to such Stock Award, shall have the right to sell, and the Company shall
have the obligation to purchase from the Participant, any Voting Securities
received from the exercise of options or the vesting of Performance Shares or
restricted stock at a price equal to the Company's stock price as of the date of
the Change of Control, which right and obligation shall continue for a period of
thirty (30) days following the later of (i) the exercise of such options or the
vesting of such Performance Shares or restricted stock or (ii) the first day
following such exercise or vesting in which the Participant is not restricted by
federal or state securities laws from selling such securities.

    6.  Non-exclusivity of Rights.  

    Other than as specifically set forth herein, nothing in this Plan shall
prevent or limit a Participant's continuing or future participation in any plan,
program, policy or practice (collectively, an "Arrangement") provided by the
Company or a Subsidiary and for which the Participant may qualify, nor shall
anything in this Plan limit or otherwise affect such rights as the Participant
may have under any contract or agreement (collectively, "Agreement") with the
Company or a Subsidiary. Unless otherwise agreed in writing by the Company and a
Participant, and subject to the terms and conditions of subsection 4(b),
whenever a Participant would be entitled to payment of any salary, incentive
bonus, Welfare Benefits, or other compensation or benefits under an Arrangement
or Agreement other than this Plan, the Participant shall be entitled to receive
(including by way of partial application of each of this Plan and such other
Arrangement and/or Agreement) the payments and Welfare Benefits most favorable
to the Participant (as determined in good faith by the Participant and evidenced
in a written election by the Participant delivered to the Company within ten
(10) business days after the Date of Termination), provided, however, that
nothing herein shall be construed or shall operate in such a

39

--------------------------------------------------------------------------------

manner as shall permit a Participant to receive the same type of payment or
Welfare Benefit under more than one of this Plan or such other Arrangement
and/or Agreement.

    7.  Full Settlement.  

    The Company's obligation to make the payments provided for in this Plan and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against a Participant or others. In no event shall a
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Participant under any of the
provisions of this Plan and such amounts shall not be reduced whether or not the
Participant obtains other employment. The Company agrees to reimburse the
Participant, to the full extent permitted by law, for all legal fees and related
expenses which a Participant may incur as a result of any contested denial by
the Company of the benefits set forth herein (including as a result of any
contest by the Participant about the amount of any payment pursuant to this
Plan) regardless of the outcome thereof. In addition, the Company agrees to pay
to the Participant a cash payment sufficient to pay actual taxes due on account
of such reimbursement. Any payments made by the Company to a Participant
pursuant to this Section 7 shall be paid within thirty (30) days of notification
by the Participant of payment of such fees, expenses, or taxes. It may be made a
condition of payments hereunder that a Participant deliver a full and complete
release of the Company from all claims other than for the making of payments and
the performance of obligations hereunder.

    8.  Certain Additional Payments by the Company.  

    Anything in this Plan to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of a Participant (whether paid
or payable or distributed or distributable pursuant to the terms of this Plan or
otherwise, but determined without regard to any additional payments required
under this Section 8 (a "Payment")) would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended, or any
interest or penalties are incurred by the Participant with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the "Excise Tax"), then the Participant
shall be entitled to receive an additional payment (a "Gross-Up Payment") in an
amount such that after payment by the Participant of all taxes on the Gross-Up
Payment including, without limitation, any income taxes, employment taxes,
excise taxes, and interest and penalties imposed upon the Gross-Up Payment, the
Participant retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

    9.  Confidential Information.  

    A Participant shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company, which shall have been obtained by the Participant during the
Participant's employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Participant or representatives of the Participant in violation of this Plan).
After termination of a Participant's employment with the Company, the
Participant shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it.

    10.  Non-Compete.  

    In order for any Participant to become eligible for receipt of the payments
and benefits set forth herein, the Participant shall agree and acknowledge that,
during the one year following Participant's Date of Termination, said
Participant shall not, in any capacity whatsoever, compete with the business of
the Company as carried on by the Company, in any geographic area in which the
Company is doing or has done business. In the event the provisions of this
Section 10 are found to be invalid or

40

--------------------------------------------------------------------------------

unenforceable as set forth herein, then this Section 10 shall be thereupon
deemed amended to the extent and in the manner necessary to render its
provisions valid and enforceable.

    11.  Successors.  

    (a) This Plan is personal to the Participants and without the prior written
consent of the Company shall not be assignable by a Participant otherwise than
by will or the laws of descent and distribution. This Plan shall inure to the
benefit of and be enforceable by a Participant's legal representatives.

    (b) This Plan shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

    (c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Plan in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. The Company shall
notify all Participants of any breach of the obligation described in the
immediately preceding sentence within thirty (30) days of such breach. As used
in this Plan, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Plan by operation of law, or otherwise.

    12.  Scope of Plan.  

    The Participants and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between a Participant and the
Company, the employment of a Participant by the Company is "at will" and prior
to the Change of Control Date (but subject to Section 2), a Participant's
employment may be terminated by either the Participant or the Company at any
time prior to the Change of Control Date, in which case the Participant shall
have no further rights under this Plan. In addition, in the event a
Participant's employment is terminated as a result of the Participant's death or
Disability, the Participant shall have no further rights under this Plan. From
and after the Change of Control Date, this Plan shall supersede any other
agreement, plan, program, policy or arrangement between the Company (or a
Subsidiary) and the Participants with respect to the subject matter hereof.

    13.  Changes to Plan; Waiver of Terms.  

    This Plan may be altered, amended or modified at any time by the Board
subject only to Section 2; provided, however, that the Board shall be prohibited
from making any amendments to the Plan after the Change of Control Date to the
extent such amendment adversely affects one or more Participants who has not
waived any term, covenant, agreement or condition otherwise contained in the
Plan. A waiver of any term, covenant, agreement, or condition contained in this
Plan shall not be deemed a waiver of any other term, covenant, agreement or
condition, and any waiver of any default in any such term, covenant, agreement
or condition shall not be deemed a waiver of any later default or of any other
term, covenant, agreement or condition.

41

--------------------------------------------------------------------------------


Exhibit A
LIST OF INCOME SECURITY PLAN PARTICIPANTS

ALL ATK ELECTED OFFICERS
Don L. Stickinski(1)

--------------------------------------------------------------------------------

(1)Mr. Sticinski resigned from his position with the Company effective
September 19, 2000. However, under the terms of the Separation Agreement between
the Company and Mr. Sticinski, he is a Participant in the Plan until
September 1, 2001, his Termination Date.

42

--------------------------------------------------------------------------------



QUICKLINKS

AMENDMENT AND RESTATEMENT OF ALLIANT TECHSYSTEMS INC. INCOME SECURITY PLAN
Exhibit A LIST OF INCOME SECURITY PLAN PARTICIPANTS
